Title: [Diary entry: 24 October 1785]
From: Washington, George
To: 

 Monday 24th. Thermometer at 56 in the Morning—58 at Noon and 58 at Night. Variable, & squally with a little rain. Wind at South in the Morning, and Westwardly afterwards. The two Mr. Bassetts (Burwell and John) left this after breakfast, to return home. In the Afternoon Doctr. Craik came in, and stayed all Night. I rid to my Plantations at the Ferry, Dogue run, and Muddy hole—found the Orchard grass Seeds which had been sowed at Dogue run come up very well—as the Timothy also had—and that my Corn fields, now that the Fodder was taken off, looked miserably bad—the wheat on the other hand very good.